COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00082-CV


IN THE INTEREST OF L.S., A.S.,
AND M.S., CHILDREN

                                    ----------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      J.S. attempts to appeal from the trial court’s ―Order Holding Respondent in

Contempt and for Commitment to County Jail,‖ in which the trial court held

appellant in contempt for failing to comply with certain provisions of temporary

orders and an agreed divorce decree.         On February 29, 2012, we notified

appellant of our concern that we might not have jurisdiction over this appeal

because the order he is attempting to appeal from does not appear to be a final

judgment or appealable interlocutory order. We stated that unless appellant or

any party desiring to continue the appeal filed a response showing grounds for

      1
      See Tex. R. App. P. 47.4.
continuing the appeal on or before March 12, 2012, the appeal could be

dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Appellant

and appellee both filed responses; neither response shows grounds for

continuing this appeal.

      The general rule, with a few exceptions, is that an appeal may be taken

only from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). A final, appealable judgment is one that actually disposes of all

claims and parties then before the court. Id. A contempt order, on the other

hand, involves a court’s enforcement of its own orders.       In re Office of the

Attorney Gen. of Tex., 215 S.W.3d 913, 915 (Tex. App.—Fort Worth 2007, orig.

proceeding).   Consequently, contempt proceedings are not concerned with

disposing of all claims and parties before the court. Id. A contempt judgment

may be attacked by a petition for writ of habeas corpus (if the contemnor is

confined) or a petition for writ of mandamus (if no confinement is involved);

however, because a contempt order is not a final judgment, a remedy by appeal

does not lie. Id. at 915–16.

      The order appellant is attempting to appeal is not a final, appealable order.

Appellant cites no authority, and we have found none, providing for an

interlocutory appeal to be taken from a trial court’s contempt order.         See

generally Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West Supp. 2011)

(listing appealable interlocutory orders and not including contempt orders). We




                                        2
thus lack subject matter jurisdiction over this appeal. See In re Office of the

Attorney Gen. of Tex., 215 S.W.3d at 915–16.

      Accordingly, we dismiss this appeal for lack of jurisdiction.2 See Tex. R.

App. P. 42.3(a), 43.2(f). We deny appellee’s request for rule 45 damages.




                                                 PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: March 22, 2012




      2
      Because we lack jurisdiction over the appeal, we also dismiss appellant’s
―Emergency Motion for Stay Pending Appeal.‖


                                       3